Citation Nr: 1221490	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Regional Office (RO) in Lincoln, Nebraska rating decision, which denied the claim on appeal.

The Board notes that, in his February 2010 notice of disagreement (NOD) and March 2010 substantive appeal, the Veteran also indicated that he disagreed with the October 2009 denial of his claim for service connection for tinnitus.  In a July 2010 rating decision, the RO granted entitlement to service connection for tinnitus.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue is not currently on appeal before the Board.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his bilateral sensorineural hearing loss was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he has bilateral sensorineural hearing loss as the result of his active duty service.  Specifically, the Veteran asserts that his hearing loss is related to exposure to exploding mortar rounds, as well as small arms fire and other ordinance, during service as a fire crewman in an infantry unit.    

The Veteran's service treatment records indicate bilateral hearing acuity within normal limits both at entrance into service and at separation.  In addition, in a Report of Medical History at his July 1967 separation examination the Veteran denied a history of ear trouble or hearing loss.  The service treatment records do not otherwise include complaints, treatment, or diagnoses of hearing problems or a hearing loss disability in service.

The Board accepts, based on the evidence proffered, that the Veteran has a current bilateral hearing loss disability.  The October 2009 VA examination report included a diagnosis of moderate to severe bilateral sensorineural hearing loss.  Furthermore, the reported audiological results met the requirements of 38 C.F.R. § 3.385 for establishing a current bilateral hearing loss disability.  

As to whether the current bilateral hearing loss disability is related to noise exposure in service, the Board notes that there are conflicting medical opinions of record.  First, the October 2009 VA examining audiologist opined that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service.  The rationale for the opinion was that the Veteran had normal bilateral hearing sensitivity at separation and provided an extensive discussion regarding noise exposure and temporary threshold shifts and permanent hearing loss.      

By contrast, a private physician in a July 2010 letter noted review of the Veteran's service treatment records and concluded that his hearing loss was more likely than not a direct result of his service-related noise exposure.  The physician noted the Veteran's reported significant noise exposure from weapons and ordinance without significant ear protection.  The physician stated that with that type of noise exposure, chronic sequalae of hearing loss was very common.  

The Board finds that both the October 2009 VA examination report and the July 2010 private physician's opinion are probative and competent evidence.  Both examiners noted review of the Veteran's service treatment records and the Veteran's self-reported history of noise exposure in service is credible and consistent with the nature of his service as a fire crewman in an infantry unit.   Both examiners provided a rationale for their opinions, and both examiners considered the Veteran's current hearing loss.  The VA audiologist considered the current hearing loss pattern inconsistent with his described in-service noise exposure, while the private physician found such current hearing loss wholly consistent.  

The Board has also considered the Veteran's lay statements regarding his hearing problems.  Specifically, the Veteran testified during his hearing before the undersigned that he noticed difficulty hearing the speech of other, particularly women, either in service or shortly after service.  In this regard, the Veteran clearly is competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  The Board finds it potentially problematic that the Veteran denied a history of ear problems or hearing loss at the time of separation from service.  Affording the Veteran the benefit of the doubt, however, the Board concludes that it is not unreasonable to conclude that at the time of separation the Veteran did not explicitly associate his difficulty hearing the speech of others with a hearing loss disability.  

In light of the Veteran's lay testimony regarding hearing problems either in service or shortly after service, as well as the conflicting medical opinions discussed above, the Board concludes that the evidence is at least in relative equipoise as to whether his current bilateral hearing loss had its onset in service or is otherwise directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


